
	

114 HR 4044 IH: To prohibit obligation of Federal funds for admission of refugees from certain countries.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4044
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Clawson of Florida introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit obligation of Federal funds for admission of refugees from certain countries.
	
	
		1.Prohibition
 (a)In generalBeginning on the date of the enactment of this Act, no Federal funds may be obligated for the admission into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) as a refugee (as defined in section 101(a)(42) of such Act (8 U.S.C. 1101(a)(42))) of any alien described in subsection (b).
 (b)Aliens describedAn alien is described in this subsection if— (1)the country of the alien’s nationality is Syria, Iraq, Libya, Afghanistan, or Yemen; or
 (2)in the case of an alien having no nationality, the country in which the alien last habitually resided is listed in paragraph (1).
				
